DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been amended as per Applicant’s amendment filed on August 31, 2022.  Claims 8-10 are newly added.  Claims 1-10 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Eldershaw (US 20090296341 A1, Published December 9, 2009) in view of Nakanishi (US 2012/0098779 A1, Published April 26, 2012) and Tsurusaki (US 20150021157 A1, Published January 22, 2015).
As to claim 1, Eldershaw (US 2009/0296341 A1, Published December 9, 2009) discloses a touch panel, comprising: 
a first electrode substrate having a first conductive film (Eldershaw at Fig. 5, display 32 and support tray 84 are analogous to a first electrode substrate; ¶ [0004], A LCD necessarily has a conductive film for gate and data lines, as well as for pixel and common electrodes); 
a second electrode substrate (Eldershaw at Fig. 5, touch sensitive overlay 34)… 
a case configured to contain the first electrode substrate (Eldershaw at Fig. 5, housing 80), 
wherein the first electrode substrate has a larger area than the second electrode substrate (Eldershaw at Fig. 5, display 32 has a larger area than touch sensitive overlay 34 due to display 32 extending into tray sides 96), and 
wherein the case is configured to cover an outer peripheral portion of the first electrode substrate outside the second electrode substrate, and not to cover the second electrode substrate (Eldershaw at Fig. 5, frame 86 of housing 80 cover the portion of display 32 extending into tray sides 96 but does not cover touch sensitive overlay 34).
Eldershaw does not disclose that the second electrode substrate has a second conductive film facing the first conductive film.
However, Nakanishi does disclose that the second electrode substrate has a second conductive film facing the first conductive film (Nakanishi at Fig. 1, upper conductive layer 12 disposed on upper substrate 11; ¶ [0041]).
Eldershaw discloses a base touch panel device upon which the claimed invention is an improvement.  Nakanishi discloses a comparable touch panel device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Eldershaw the teachings of Nakanishi for the predictable result of providing fine pattern printing resulting in touch panel miniaturization (Nakanishi at ¶ [0023]).
Eldershaw does not disclose that the second electrode substrate has a decorative portion facing the first conductive film.
However, Tsurusaki does disclose that that the second electrode substrate has a decorative portion facing the first conductive film (Tsurusaki at Fig. 6, first decorative layer 6 on substrate 2 faces wirings 9).
The combination of Eldershaw and Nakanishi discloses a base touchscreen device upon which the claimed invention is an improvement.  Tsurusaki discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Eldershaw and Nakanishi the teachings of Tsurusaki for the predictable result of mobile device having e an effect that the opening of the decorative layer can be decorated while reducing the possibility of peeling off of the protective layer (Tsurusaki at ¶ [0010]).
As to claim 2, the combination of Eldershaw, Nakanishi, and Tsurusaki discloses the touch panel according to claim 1, further comprising a double-sided adhesive layer configured to adhere the eave to the first electrode substrate, wherein the adhesive layer has a thickness equal to or greater than a thickness of a flexible printed circuit board attached to the first electrode substrate, and the flexible printed circuit board is configured to extend downward along an end portion of the first electrode substrate (Eldershaw at Fig. 5, Examiner takes an official notice that double sided adhesive material is well-known in the art.  In view of the officially noticed facts, it would be obvious to a person of ordinary skill to provide such an adhesive for the well-known purpose of securing the frame 86 to the housing 80).1
As to claim 3, the combination of Eldershaw, Nakanishi, and Tsurusaki discloses the touch panel according to claim 1.  The combination does not disclose that the case has a snap-fit type engaging portion configured to be engaged with a lower end of the first electrode substrate.
However, Examiner takes an official notice that snap-fit type cases are well-known in the art.  In view of the officially noticed facts, it would be obvious to a person of ordinary skill to provide a snap-fit type case for the well-known purpose of providing an easy disassembly method in order to service the electronic device within the case.
As to claim 10, Eldershaw discloses a touch panel unit, comprising:
a touch panel, comprising:  a first electrode substrate having a first conductive film (Eldershaw at Fig. 5, display 32 and support tray 84 are analogous to a first electrode substrate; ¶ [0004], A LCD necessarily has a conductive film for gate and data lines, as well as for pixel and common electrodes), and
a second electrode substrate (Eldershaw at Fig. 5, touch sensitive overlay 34)… 
a display unit arranged on a side of the first electrode substrate opposed to a side in which the second electrode substrate is arranged (Eldershaw at Fig. 5, display 32); and 
a case configured to contain the first electrode substrate (Eldershaw at Fig. 5, housing 80), 
wherein the first electrode substrate has a larger area than the second electrode substrate (Eldershaw at Fig. 5, display 32 has a larger area than touch sensitive overlay 34 due to display 32 extending into tray sides 96), and
wherein the case is configured to cover an outer peripheral portion of the first electrode substrate outside the second electrode substrate, and not to cover the second electrode substrate (Eldershaw at Fig. 5, frame 86 of housing 80 cover the portion of display 32 extending into tray sides 96 but does not cover touch sensitive overlay 34).
Eldershaw does not disclose that the second electrode substrate has a second conductive film facing the first conductive film.
However, Nakanishi does disclose that the second electrode substrate has a second conductive film facing the first conductive film (Nakanishi at Fig. 1, upper conductive layer 12 disposed on upper substrate 11; ¶ [0041]).
Eldershaw discloses a base touch panel device upon which the claimed invention is an improvement.  Nakanishi discloses a comparable touch panel device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Eldershaw the teachings of Nakanishi for the predictable result of providing fine pattern printing resulting in touch panel miniaturization (Nakanishi at ¶ [0023]).
Eldershaw does not disclose that the second electrode substrate has a decorative portion facing the first conductive film.
However, Tsurusaki does disclose that that the second electrode substrate has a decorative portion facing the first conductive film (Tsurusaki at Fig. 6, first decorative layer 6 on substrate 2 faces wirings 9).
The combination of Eldershaw and Nakanishi discloses a base touchscreen device upon which the claimed invention is an improvement.  Tsurusaki discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Eldershaw and Nakanishi the teachings of Tsurusaki for the predictable result of mobile device having e an effect that the opening of the decorative layer can be decorated while reducing the possibility of peeling off of the protective layer (Tsurusaki at ¶ [0010]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eldershaw, Nakanishi, and Tsurusaki as applied to claim 1 above, and further in view of Mody (US 20200028950 A1, Published January 23, 2020).
As to claim 4, the combination of Eldershaw, Nakanishi, and Tsurusaki discloses the touch panel according to claim 1.
The combination does not disclose that the case has a protrusion configured to be elastically displaced in a direction so as to come into contact with and separated from the first electrode substrate, and to be engaged with a lower end of the first electrode substrate.
However, Mody does disclose that the case has a protrusion configured to be elastically displaced in a direction so as to come into contact with and separated from the first electrode substrate, and to be engaged with a lower end of the first electrode substrate (Mody at Figs. 1,8, 9, 11, in particular; ¶ [0046]).
The combination of Eldershaw, Nakanishi, and Tsurusaki discloses a base portable electronic device upon which the claimed invention is an improvement.  Mody discloses a comparable portable electronic device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Eldershaw, Nakanishi, and Tsurusaki the teachings of Mody for the predictable result of providing flexible frame configured to extend around an outer periphery of the device (Mody at ¶ [0005]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eldershaw, Nakanishi, and Tsurusaki as applied to claim 1 above, and further in view of Hagihara (US 2018/0088710 A1, Published March 29, 2018).
As to claim 8, the combination of Eldershaw, Nakanishi, and Tsurusaki discloses the touch panel according to claim 1.
The combination does not disclose an adhesive layer configured to adhere the decorative portion to the first electrode substrate.  
However, Hagihara does teach an adhesive layer configured to adhere the decorative portion to the first electrode substrate (Hagihara at Fig. 3; ¶ [0026], decorative layer 22 is adhered to substrate 12 through adhesive layer 18).
The combination of Eldershaw, Nakanishi, and Tsurusaki discloses a base touch panel device upon which the claimed invention is an improvement.  Hagihara discloses a comparable touch panel device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Eldershaw, Nakanishi, and Tsurusaki the teachings of Hagihara for the predictable result of improving the design of the decorative layer (Hagihara at ¶ [0400]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eldershaw, Nakanishi, and Tsurusaki as applied to claim 1 above, and further in view of Ueno (US 2016/0026303 A1, Published January 28, 2016).
As to claim 9, the combination of Eldershaw, Nakanishi, and Tsurusaki discloses the touch panel according to claim 1.
The combination does not disclose a wiring formed on a surface of the first electrode substrate; and a printed circuit board connected to the wiring at a portion of the first electrode substrate outside the decorative portion.
However, Ueno does disclose a wiring formed on a surface of the first electrode substrate; and a printed circuit board connected to the wiring at a portion of the first electrode substrate outside the decorative portion (Ueno at Figs. 1, 5).
The combination of Eldershaw, Nakanishi, and Tsurusaki discloses a base touch panel device upon which the claimed invention is an improvement.  Ueno discloses a comparable touch panel device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Eldershaw, Nakanishi, and Tsurusaki the teachings of Ueno for the predictable result of providing a design layer using various colors (Ueno at ¶ [0017], [0040).

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 8-10 have been considered but they are believed to be addressed above, and therefore, moot in view of the new grounds of rejection.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 5, none of the prior art found by the Examiner discloses the claimed aspect of:  a switch or sensor extending and positioned in through holes formed in the eave and the first electrode substrate.

As to claim 6, Eldershaw discloses a touch panel, comprising: 
a first electrode substrate having a first conductive film (Eldershaw at Fig. 5, display 32 and support tray 84 are analogous to a first electrode substrate; ¶ [0004], A LCD necessarily has a conductive film for gate and data lines, as well as for pixel and common electrodes); 
a second electrode substrate (Eldershaw at Fig. 5, touch sensitive overlay 34)…  
a case configured to contain the first electrode substrate (Eldershaw at Fig. 5, housing 80), 
wherein an outer dimension of the decorative portion is larger than an outer dimension of the second electrode substrate (Eldershaw at Fig. 5, display 32 has a larger area than touch sensitive overlay 34 due to display 32 extending into tray sides 96),
wherein the case has an eave (Eldershaw at Fig. 5, frame 86 of housing 80) 
Eldershaw does not disclose that the second electrode substrate has a decorative portion facing the first conductive film.
However, Tsurusaki does disclose that the second electrode substrate has a decorative portion facing the first conductive film (Tsurusaki at Fig. 6, first decorative layer 6 on substrate 2 faces wirings 9)
Eldershaw discloses a base touchscreen device upon which the claimed invention is an improvement.  Tsurusaki discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Eldershaw the teachings of Tsurusaki for the predictable result of mobile device having e an effect that the opening of the decorative layer can be decorated while reducing the possibility of peeling off of the protective layer (Tsurusaki at ¶ [0010]).
However, none of the prior art found by the Examiner discloses the claimed aspect of:  the eave is configured to cover an outer peripheral portion of the second electrode substrate outside the decorative portion.

As to claim 7, Eldershaw discloses a touch panel, comprising: 
a first electrode substrate having a first conductive film (Eldershaw at Fig. 5, display 32 and support tray 84 are analogous to a first electrode substrate; ¶ [0004], A LCD necessarily has a conductive film for gate and data lines, as well as for pixel and common electrodes); 
a second electrode substrate (Eldershaw at Fig. 5, touch sensitive overlay 34)… 
a case configured to contain the first electrode substrate (Eldershaw at Fig. 5, housing 80), 
wherein the case has an eave configured to cover a part of the decorative portion (Eldershaw at Fig. 5, frame 86 of housing 80).
Eldershaw does not disclose that the second electrode substrate has a decorative portion facing the first conductive film; and
However, Tsurusaki does disclose that the second electrode substrate has a decorative portion facing the first conductive film (Tsurusaki at Fig. 6, first decorative layer 6 on substrate 2 faces wirings 9)
Eldershaw discloses a base touchscreen device upon which the claimed invention is an improvement.  Tsurusaki discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Eldershaw the teachings of Tsurusaki for the predictable result of mobile device having e an effect that the opening of the decorative layer can be decorated while reducing the possibility of peeling off of the protective layer (Tsurusaki at ¶ [0010]).
However, none of the prior art found by the Examiner discloses the claimed aspect of:  wherein an outer dimension of the decorative portion matches an outer dimension of the second electrode substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
09/02/2022






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Okamura (US 20150378488 A1, Published December 31, 2015) provided on IDS at Figs. 1-6, in particular, double sided adhesive tape 26.